Case 3:19-cv-00589-REP-RCY Document 9-1 Filed 11/26/19 Page 1 of 2 PageID# 77



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

RAYMOND TIEDE,                            )
                                          )
                  Petitioner,             )
      v.                                  )                   No. 3:19cv589
                                          )
JEFFREY CRAWFORD, et al.,                 )
                                          )
                  Respondents.            )
__________________________________________)

            DECLARATION OF MARK GRAHAM, SUPERVISORY DETENTION
                         AND DEPORTATION OFFICER

    Pursuant to 28 U.S.C. § 1746, I, Mark Graham, hereby declare and state as follows:

       1.      I am employed as a Supervisory Detention and Deportation Officer (SDDO) with

the United States Department of Homeland Security, Immigration and Customs Enforcement

(ICE) in the Washington, DC Field Office.

       2.      As a Supervisory Detention and Deportation Officer, I am charged with the

responsibility of overseeing the cases of detained aliens in removal proceedings. These duties

include the review of alien files for sufficiency, the detention and release of aliens in ICE custody,

monitoring the progress of cases through the criminal system, if necessary, and the immigration

hearing process, review and completion of post-order custody reviews (“POCRs”), and

enforcement of the immigration court’s decision, including the execution of removal orders.

       3.      The following declaration is based on a review of information contained in the alien

file of Petitioner Raymond Tiede (“Petitioner”), A200 397 367, records and databases maintained

by ICE, and other documents and physical evidence relevant to Petitioner; my own personal
Case 3:19-cv-00589-REP-RCY Document 9-1 Filed 11/26/19 Page 2 of 2 PageID# 78
